Order entered July 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00686-CV

                           IN THE INTEREST OF A. H., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 08-336-X

                                               ORDER
       The clerk’s and reporter’s records are two months overdue in this appeal. On May 28,

2013, we received correspondence from court reporter Georgina Ware stating that appellant has

not paid for the reporter’s record. We have had no correspondence from the Dallas County

District Clerk regarding the clerk’s record.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file, within

FIFTEEN DAYS of the date of this order, either the clerk’s record or written verification that

appellant has not been found to be indigent and has not paid for the record. We notify appellant

that if we receive verification that she has not been found indigent and has not paid for the

record, we will, without further notice, dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 37.3(b).

       We ORDER court reporter Georgina Ware to file, within THIRTY DAYS of the date of

this order, either the reporter’s record or written verification that appellant has not been found to
be indigent and has not paid for the record. We notify appellant that if we receive verification

that she has not been found indigent and has not paid for the record, we will order the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Civil

Records Division; court reporter Georgina Ware; and to counsel for appellee.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Charlene

Hooker, 614 Valley Spring Drive, Arlington, Texas 76018.


                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE